co wonn a Ff W NO KF

eae ee ee
ne un Lf WO NYO KF CO

Las Vegas, Nevada 89101
702-240-7979 ° Fax 866-412-6992

_
|

810 S. Casino Center Blvd., Suite 104

CHRISTIANSEN LAW OFFICES
YSacgse &S © & S&S &

dO
oo

mse 2:19-cv-00168-JAD-CWH Document 15 Filed 06/17/19 Page 1 of 3

PETER S. CHRISTIANSEN, ESQ.
Nevada Bar No. 5254
pete@christiansenlaw.com
KENDELEE L. WORKS, ESQ.
Nevada Bar No. 9611
kworks@christiansenlaw.com
KEELY A. PERDUE, ESQ.
Nevada Bar No. 13931
keely@christiansenlaw.com
CHRISTIANSEN LAW OFFICES
810 S. Casino Center Blvd., Suite 104
Las Vegas, Nevada 89101
Telephone: (702) 240-7979
Facsimile: (866) 412-6992

Attorneys for Defendant Cristiano Ronaldo

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
KATHRYN MAYORGA,
Case No. 2:19-cv-00168-JAD-CWH
Plaintiff,
RECEIPT OF COPY

vs.
CRISTIANO RONALDO,

Defendant.

 

 

Receipt of copy of the following documents is hereby acknowledged:

1. Defendant Cristiano Ronaldo’s Motion to Dismiss Kathryn Mayorga’s Complaint
[ECF No. 1] Pursuant to Fed.R.Civ.P. 12(b)(6) or to Compel Arbitration (filed under
seal);

2. Defendant Cristiano Ronaldo’s Motion to Seal the Record or Alternatively to Seal
Defendant’s Motion to Dismiss Kathryn Mayorga’s Complaint (ECF No. 1) Pursuant
to Fed.R.Civ.P. 12(b)(6) or to Compel Arbitration and to Seal the Instant Motion and
Related Briefings and Notice of In Camera Submission of Exhibits A and B;

3. Declaration of Kendelee L. Works in Support of Defendant’s Motion to Seal the
Record and Defendant’s Motion to Dismiss or to Compel Arbitration; and

LET
///
///
///

 

 

 
Las Vegas, Nevada 89101
702-240-7979 * Fax 866-412-6992

CHRISTIANSEN LAW OFFICES
810 S. Casino Center Blvd., Suite 104

Oo wWowonn ua ff WY NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ASe 2:19-cv-00168-JAD-CWH Document15 Filed 06/17/19 Page 2 of 3

4. Defendant Cristiano Ronaldo’s Notice of Corrected Filing Regarding Exhibits
Attached to Defendant’s Motion to Dismiss Kathryn Mayorga’s Complaint [ECF No.
1] Pursuant to Fed.R.Civ.P. 12(b)(6) or to Compel Arbitration (filed under seal).

DATED this__/ ) _ day of June, 2019.

STOVALL & ASSOCIATES

th
/ out inad ,
“Leslie Mark Stovall, Esq.
2301 Palomino Lane
Las Vegas, Nevada 89107

Attorney for Plaintiff Kathryn Mayorga

 

 
Las Vegas, Nevada 89101
702-240-7979 * Fax 866-412-6992

CHRISTIANSEN LAW OFFICES
810 S. Casino Center Blvd., Suite 104

Co wna N Dn On FP WO NYO

No NY NY NY NY NO NY N NO Ff YF FS YF YS YF YES FEF OS
a rNny Dn Un FP WO Ne KY TD OD Wo nNYI Dn A FL WY NY KF OS

 

q

ASe 2:19-cv-00168-JAD-CWH Document 15 Filed 06/17/19 Page 3 of 3

CERTIFICATE OF SERVICE
Pursuant to FRCP 5 and LR-S.1, I certify that I am an employee of CHRISTIANSEN
LAW OFFICES, and that on this (1 day of June, 2019, I caused the foregoing document
entitled RECEIPT OF COPY to be filed and served via the Court’s CM/ECF electronic filing

system upon all registered parties and their counsel.

Pry

 

 
